Title: Abigail Adams to Royall Tyler, 14 June 1783
From: Adams, Abigail
To: Tyler, Royall




june 14th 1783


I had thoughts of writing to you before I received my last Letters from abroad, because you have frequently flatterd me with an assurance that my advise is not unacceptable to you. I thought I had some hints to drop to you which might Serve your interest. I feel an additional motive to take my pen, and communicate to you a passage from my Last Letter.
“My dear daughters happiness employs my Thoughts Night and day. Do not let her form any connection with any one who is not devoted intirely to Study and to Buisness—To honour and to virtue. If there is a Trait of Frivolity and dissapation left I pray that She may renounce it forever; I ask not Fortune nor favour for mine, But prudence Talents and Labour—She may go with my consent whereever She can find enough of these.”
You have before you sentiments and principals which your Reason must assent to, and your judgment approve, as the only solid foundation upon which a youth can Build: who is entering into Life, with satisfaction to his own mind, or a prospect of happiness for his connections. Talants are not wanting, shall they lack Labour for improvement, or industery for cultivation?
Honour and virtue, are they not inmates and companions? Is their a Trait of Frivolity and dissapation left? Examine your own Heart with candour, let it not deceive you. These are the Rocks and quick Sands. Dissapation enervates the Man, dissolves every good purpose and resolution, it excuses a thousand ways his deviations from the path of Rectitude, and in the end becomes his distroyer. It puts on like a mere Proteous a thousand different forms, and too frequently calls itself Relaxation. The one is necessary the other ruinous. To draw the line requires both skill and judgment; perhaps there is no more certain cure for dissapation, than method, and order, and were I to advise any one liable to this infirmity, it would be to portion out the Day, and appropriate a certain Number of Hours to Study, or to Buisness. With a determined Resolution to be inflexable against every temptation which might allure them from their purpose; untill fixed habits were formed which could not be easily shaken.
Perhaps more industery and application, are necessary, in the profession of the Law, in order to become Eminent; than in either phisick, or divinity; if it is, as I realy believe, in the power of my young Friend, to become so; it is also a duty incumbent upon him. Doubling the Talant of him, who possesst but one, would have obtaind him the Eulogy of a Faithfull Servant, but if he to whom ten was committed had gained only one, how neglegent and Sothfull would he have been deemed?
Have you not Ambition, let it warm you to Emulation, let it fire you to rise to a Superiour height; to be well accomplished in your profession, I have heard a Friend of mine observe that it was indispensably necessary to have a perfect knowledge of the Theory of Goverment, and foundations of society, to study Humane Nature not to disguise, but to present Truth in her Native Loveliness. Shall I not See you become an honour to your profession in the excersise of a generous candour; an inflexable integrity; strict punctuality, and exact decision, virtues which are by no means incompatable with your profession, notwithstanding the Sarcastick reflexions it is daily liable to. If you can find within your own breast any additional motives, let them serve to enforce my Recommendations. I have so far interested myself in your advancement in Life, as to feel a peculiar satisfaction in your increasing Buisness. I shall rejoice in your success, and in the consistancy of your Character. Much depends upon a uniformity of conduct. There is a strenght of mind, a firmness and intrepidity which we look for in a masculine character—an April countanance, now Sunshine and then cloudy, can only be excused in a Baby faced girl—in your sex, it has not the appearence of Nature, who is our best guide.——Be assured you have my best wishes that you may merit and obtain whatever may conduce to your happiness, for I am most Sincerely a Friend to Your Fame; and a Lover of your Virtues. Adieu—
